Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.  

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a synchronization detection method of a repeater comprises receiving a communication signal comprising a plurality of synchronization signal blocks respectively belonging to different frequency ranges, determining a priority of a frequency range in which the plurality of synchronization signal blocks are to be detected based on signal level for each frequency range and detecting a synchronization signal block included in each frequency range according to the determined priority thereby reducing inefficiency of detecting synchronization for the entire frequency band.
The Applicants independent claim 1 recites a synchronization detection method of a repeater, the method comprising: 
receiving a communication signal comprising a plurality of synchronization signal blocks respectively belonging to different frequency ranges; 
determining a priority of a frequency range in which the plurality of synchronization signal blocks are to be detected based on signal level for each frequency range; 
detecting a synchronization signal block existing at arbitrary positions within each frequency range according to the determined priority; 
and when the synchronization signal block is detected in a first frequency range, detecting synchronization based on the detected synchronization signal block without performing detection of the synchronization signal block in a second frequency range having a lower priority than the first frequency range.
Regarding claims 1 and 7, prior art Ng et al. [US 20180124718 A1] discloses in para [0079] Fig. 7B, the RN 106 aligns its SS burst with the ABS 101's SS burst and chooses multiple SS blocks as the time/frequency reference from the ABS 101. To provide robust reception of the synchronization signals from the ABS 101, the RN 106 can monitor or receive multiple SS blocks 702 from the ABS 101, e.g. N strongest SS blocks 702 in terms of RSRP or SINR, where N>1. The set of SS blocks 702 monitored can be selected by the RN 106 or can be indicated by the ABS 101.
The prior art Weng et al. [US 20130017828 A1] discloses in para [0080] Fig. 4, one possible carrier frequency scan approach is an exhaustive scan, which involves a search for an E-UTRA downlink synchronization signal, i.e., PSS and SSS, at all possible carrier frequencies. Normally, the exhaustive scan can be computationally expensive and time consuming. One way to circumvent that is to do a received signal strength indicator (RSSI) frequency scan first and select the carrier frequency candidates with the strongest RSSI for further cell identification and detection of synchronization signals. 

However, combination of prior art of records Ng and Weng does not discloses 
and when the synchronization signal block is detected in a first frequency range, detecting synchronization based on the detected synchronization signal block without performing detection of the synchronization signal block in a second frequency range having a lower priority than the first frequency range.

Therefore, the claims, 1 and 7 are allowed for these above reasons. The respective dependent claims of independent claims 11 and 7 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion

Charbit et al. [US 20140348094 A1] Method and Apparatus for Synchronization Mechanisms on Un-Licensed Band
Ahmad et al. [US 20120026941 A1] Method and apparatus for sending an aggregated beacon
Sheng et al. [US 20160212721 A1] Method and apparatus for selecting a synchronization signal source for sidelink communications
Rico Alvarino et al. [US 20170311250 A1] Enhanced machine type communications cell acquisition using narrow band synchronization channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ATIQUE AHMED/Primary Examiner, Art Unit 2413